361 S.W.3d 474 (2012)
STATE of Missouri, Plaintiff/Respondent,
v.
Anton FANTROY, Defendant/Appellant.
No. ED 96362.
Missouri Court of Appeals, Eastern District, Division Two.
March 13, 2012.
Chris Koster, Attorney General, Jessica P. Meredith, Assistant Attorney General Jefferson City, MO, for respondent.
Susan L. Hogan, Office of the State Public Defender, Western Appellate/PC R Division, Kansas City, MO, for appellant.
Before KATHIANNE KNAUP CRANE, P.J., LAWRENCE E. MOONEY, J., and KENNETH M. ROMINES, J.

ORDER
PER CURIAM.
Defendant, Anton Fantroy, appeals from a judgment entered on a jury verdict finding him guilty of forcible sodomy, in violation of section 566.060 RSMo (2000);[1] kidnapping, in violation of section 565.110; armed criminal action, in violation of section 571.015; statutory sodomy in the second degree, in violation of section 566.064; assault in the third degree, in violation of section 565.070; and reckless exposure to HIV, in violation of section 191.677. The trial court found defendant to be a prior and persistent offender and sentenced him to thirty years imprisonment on the forcible sodomy count, to be served consecutively to the concurrent sentences of five years imprisonment on each of the remaining counts.
No error of law appears and no jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 30.25(b).
NOTES
[1]  All further statutory references are to RSMo (2000).